—In a malpractice action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County, dated July 17, 1984, which granted the defendant’s motion pursuant to CPLR 3212 for summary judgment dismissing the complaint as time barred by the applicable Statute of Limitations.
Order affirmed, with costs, for the reasons stated by Justice Graci in his memorandum decision at Special Term.
In addition, we note that an argument raised by the plaintiff on appeal was not raised before Special Term. Therefore, that argument is not properly before this court (see, Abacus Real Estate Fin. Co. v P.A.R. Constr. & Maintenance Corp., 115 AD2d 576; 10 Carmody-Wait 2d, NY Prac § 70:300). Nothing in this record inclines us to make an exception in this case. Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.